Citation Nr: 0814487	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for patella-
femoral syndrome, right knee, with indication of 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977, from February 1978 to January 1982, and from August 
1990 to June 1991.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision in which the RO denied the veteran's claim for a 
higher rating for his service-connected right knee 
disability. 

In October 2007, the appellant testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant, if further action is required.


REMAND

A review of the claims file reflects that further RO action 
on this appeal is warranted.  As an initial matter, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) recently redefined VA's duty to notify 
claimants of the information and evidence necessary to 
substantiate a claim for an increased disability rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As such, 
upon remand, the RO/AMC should provide compliant notice.  
After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In this regard, during the October 2007 Board hearing, the 
veteran testified that since 2002 he had received physical 
therapy treatment for his right knee every three months for 
awhile, but during the hearing the veteran could not recall 
the time period for these visits or the names of the 
therapist and the clinic or physical therapy center where the 
physical therapy took place.  His representative then asked 
the undersigned to keep the record open until the veteran had 
the opportunity to obtain and submit additional evidence 
possibly advantageous to the veteran's request for an 
increase.  To ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.

The Board is also of the opinion that a new VA examination 
would be probative.  The most recent VA examination of the 
veteran's right knee is dated in April 2002.  However, during 
his hearing in October 2007, the veteran testified that the 
severity of his right knee disability had increased since 
2002.  During that same hearing the veteran's representative 
requested that VA schedule the veteran for another 
examination.  In light of the foregoing, the Board finds that 
a more contemporaneous examination is needed to properly 
evaluate whether the veteran is entitled to a higher rating.  
Accordingly, the RO should arrange for the veteran to undergo 
a VA examination at a VA facility by an appropriate health 
care professional.  

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should also be provided the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), to 
include the notice specified by the Court 
in Vazquez pertaining to increased rating 
claims, and notice that he should submit 
any pertinent evidence in his possession.  
The veteran should be asked to identify, 
with specificity, all sources of 
treatment, includes physical therapy, that 
is not currently of record (including any 
health care professional that provided 
physical therapy since April 2002).  

The notice should advise the veteran to 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the right knee disability and 
the effect that worsening has on his 
employment and daily life.  

Additionally, since the rating of knee 
disabilities may require the use of 
specific measurements and test results, 
the notice should include notice of 38 
C.F.R. §§ 4.71a, Diagnostic Codes  5010, 
5257, 5260, and 5261.  

2.  If the veteran responds, the RO or AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
have been associated with the claims file, 
the RO or AMC should arrange for the 
veteran to undergo a VA examination at an 
appropriate VA facility by an appropriate 
health care provider.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the health care professional 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  

All necessary tests and studies should be 
accomplished (with all findings made 
available by the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent medical facility.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO or AMC should readjudicate the claim 
for a rating in excess of 10 percent for 
patella-femoral syndrome, right knee, with 
indication of osteoarthritis.  If the 
veteran fails to report to the scheduled 
examination, the RO or AMC should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate, in adjudicating the claim for 
a higher rating.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO or AMC must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



